Citation Nr: 0930750	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-31 601A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for postoperative radical 
prostatectomy residuals, currently evaluated as 40% 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2005 rating action that 
reduced the rating for postoperative radical prostatectomy 
residuals from 100% to 40% from April 2005.  By rating action 
of June 2006, the RO continued the 100% rating through August 
2006, and reduced it to 40% from September 2006.  The Veteran 
appeals the 40% rating as inadequate.

By decision of August 2008, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)) includes enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous August 2008 remand, the Board finds that all notice 
and development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In August 2008, the Board remanded this case to the RO to 
obtain clinical findings on examination as to the veteran's 
voiding dysfunction, urinary frequency, use of absorbent 
materials and appliances, and urinary tract infections.  
However, appellate review discloses that October 2008 and 
March 2009 VA examinations failed to address these matters, 
and the veteran's representative referred to this evidentiary 
deficiency in June 2009 written argument.  Such specific 
clinical findings being needed to resolve the higher rating 
claim on appeal, the Board finds that the RO should schedule 
the Veteran for another VA examination to address these 
questions.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of any notice of the date and time 
of the examination sent to him by the VA medical facility at 
which it was to have been conducted.

Appellate review also discloses that the Veteran apparently 
receives follow-up treatment and evaluation for his 
postoperative radical prostatectomy residuals from a private 
medical provider.  As such medical information would be 
helpful in resolving the higher rating claim on appeal, the 
Board finds that the RO should contact the Veteran and 
request him to furnish the name, address, and dates of 
treatment by that provider, and to provide written 
authorization permitting the release to the VA of all such 
medical records for consideration in this claim.  The RO 
should then obtain any additional evidence for which the 
Veteran provides sufficient information and authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
    
1.  The RO should contact the Veteran and 
request him to provide written 
authorization to enable the VA to obtain 
copies of the complete clinical records 
of his follow-up treatment and evaluation 
for postoperative radical prostatectomy 
residuals by his private medical 
provider.       

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should afford the 
Veteran a urological examination by a 
physician to determine nature, extent, 
and degree of severity of his 
postoperative radical prostatectomy 
residuals.  The entire claims folder must 
be provided to the physician designated 
to examine the Veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.    

The doctor must provide specific details 
and comment as to the veteran's report of 
his voiding dysfunction, including any 
urine leakage, frequency, or obstructed 
voiding, and each of the following: 

(a) whether there is continual urine 
leakage, post-surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials, and if so, the number of times 
per day that the absorbent materials must 
be changed. 

(b) whether he has urinary frequency by 
day and/or night, and if so, the 
frequency of his daytime voiding 
intervals, and the number of times he 
awakens to void per night. 

(c) whether he has obstructed voiding.  

(d) whether he has any urinary tract 
infections, and if so, whether they are 
manifested by renal dysfunction 
manifested by constant albuminuria with 
some edema; or definite decrease in 
kidney function; or hypertension (if so, 
the predominant diastolic blood pressure 
reading should be specified). 
  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.           
 
8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

